Exhibit 10.1
 
YOUBET.COM, INC.
 
RETENTION PROGRAM
 


 
1.           Effective Date.  This Retention Program (the “Plan”) of Youbet.com,
Inc. (the “Company”) shall be effective as of February 17, 2010 (the “Effective
Date”) and shall remain in effect until the Termination Date (as defined in
Exhibit A) (the “Term”).
 
2.           Participants Covered.  Each person listed on Exhibit B shall become
a participant in the Plan on the Effective Date (each such person, a
“Participant”) and, except as otherwise determined in writing by the
Compensation Committee (the “Compensation Committee”) of the Company’s Board of
Directors, no person who is not listed on Exhibit B on the date hereof shall
become a Participant in this Plan.
 
3.           Retention Payments.  On the Effective Date, the Company shall
establish a Retention Payment for each Participant, which shall be set forth on
Exhibit B.  A Participant’s Retention Payment shall be a bookkeeping entry only
and no trust, security, escrow, or similar account need be established for the
purpose of paying benefits hereunder.  Each Participant’s Retention Payment
shall be a general obligation of the Company and the claim of a Participant or
beneficiary to a benefit shall at all times be merely the claim of an unsecured
creditor of the Company.
 
4.           Vesting of Retention Payment.  A Participant’s right to receive all
or a portion of his/her Retention Payment shall vest and become non-forfeitable
as set forth below.
 
4.1           Normal Vesting.  50% of each Participant’s Retention Payment shall
vest on the Closing (as defined in Exhibit A) and the remaining 50% shall vest
on the six-month anniversary of the Closing (each, a “Vesting Date”) if the
Participant is then employed by the Company, any of its direct or indirect
subsidiaries or any affiliate thereof (an “Affiliate”).
 
4.2           Accelerated Vesting.  A Participant shall become 100% vested in
his/her Retention Payment immediately upon the termination of the Participant’s
employment with the Company and its Affiliates (i) by the Company or its
Affiliates for any reason other than for Cause (as defined in Exhibit A), (ii)
by the Participant for Good Reason (as defined in Exhibit A) or (iii) due to the
Participant’s death; provided, however, that in the event such termination
occurs prior to the Closing, the Participant’s Retention Payment shall not vest
until the Closing.
 
5.           Forfeiture of Retention Payment.  Subject to Section 4.2, above, a
Participant shall forfeit the Retention Payment upon any termination of
employment with the Company and its Affiliates.
 
6.           Distribution of Vested Retention Payment.
 
6.1           General.  The vested portion of a Participant’s Retention Payment
shall be distributed in a cash lump sum to the Participant (or his/her
beneficiaries) within 10 days of the date the Participant’s right to such
portion becomes vested in accordance with Section 4.
 

--------------------------------------------------------------------------------


 
6.2           Section 409A.  To the extent necessary to avoid imposition on the
Executive of a penalty tax pursuant to Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), any distribution payable as a result of a
Participant’s termination of employment shall be deferred for six months and one
day after such termination and shall be made in accordance with the provisions
of Section 6.1.
 
7.           Miscellaneous.
 
7.1           Spendthrift Clause.  No benefit, distribution or payment under the
Plan may be anticipated, assigned (either at law or in equity), alienated or
subject to attachment, garnishment, levy, execution or other legal or equitable
process whether pursuant to a “qualified domestic relations order” as defined in
Section 414(p) of the Code or otherwise.
 
7.2           Withholding.  Any amounts payable hereunder shall be reduced by
all required withholdings for state, federal and local employment, income,
payroll or other taxes.
 
7.3           Beneficiary Designation.  A Participant may from time to time
designate, in the manner specified by the Company, a beneficiary to receive
payment pursuant to Section 6 in the event of his/her death.  In the event that
there is no properly designated beneficiary living at the time of a
Participant’s death, his/her benefit hereunder shall be paid to his/her estate.
 
7.4           Amendment.  On and after the Effective Date, the Plan may not be
amended by the Company in a manner that adversely affects a Participant without
his/her written consent. The Plan may be amended with the consent of
Participants to comply with Section 409A of the Code so long as such amendments
do not materially adversely affect the rights of any Participant hereunder.
 
7.5           Governing Law.  This Plan shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without giving
effect to the conflict of law principles thereof.  For purposes of jurisdiction
and venue, the Company hereby consents to jurisdiction and venue in any action,
suit or proceeding in any court of competent jurisdiction in any state in which
the Participant resides at the commencement of such action, suit of proceeding
and waives any objection, challenge or dispute as to such jurisdiction or venue
being proper.
 
7.6           Right of Discharge Preserved.  Nothing contained in this Plan
shall be construed as a guarantee or right of any Participant to be continued as
an employee of the Company or its Subsidiaries or as a limitation of the right
of the Company or its Subsidiaries to terminate the employment of any
Participant.
 
7.7           Successors and Assigns.  This Plan shall be binding upon and shall
inure to the benefit of the Company, its successors and assigns, and the Company
shall require any successor or assign (including any purchaser of all or
substantially all the Company’s asset) to expressly assume and agree to maintain
this Plan and to perform under this Plan to the same extent that the Company
would be required to perform under the Plan if no such succession or assignment
had taken place.  The term "Company" as used herein shall include such
successors and assigns.
 
2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Plan to be adopted February 17,
2010.
 
3

--------------------------------------------------------------------------------


 
EXHIBIT A
CERTAIN DEFINITIONS


A-1           Cause. The Company and its Subsidiaries may terminate a
Participant for Cause in the event that, after the Effective Date, the
Participant:


(i)           Continues to fail to perform any of the material duties of his/her
position with the Company or its Subsidiaries, including special projects and
assignments, after notice and a reasonable opportunity to correct performance;


(ii)           Breaches any material provision of the Company’s Code of Conduct;
or


(iii)           Is convicted of, or pleads nolo contendere to, any felony or
misdemeanor which has a material impact on the Participant’s ability to perform
the duties of his/her position.


A-2           Closing means the “Closing” as defined in the Agreement and Plan
of Merger, dated as of November 11, 2009, by and among Churchill Downs
Incorporated, Tomahawk Merger Corp., Tomahawk Merger LLC and the Company (the
“Merger Agreement”).


A-3           Good Reason.  A Participant may terminate his/her employment with
the Company and its Subsidiaries for Good Reason in the event that, on or after
the Closing, (i) the Participant is subjected to a reduction in base salary paid
by the Company to a level that is less than the Participant’s base salary
immediately prior to the Closing or (ii) the Participant is subjected to a
substantial relocation of the Participant’s principal place of employment from
his/her principal place of employment immediately prior to the Closing without
the Participant’s consent.


A-4           Termination Date means the earlier to occur of (i) the termination
of the Merger Agreement in accordance with its terms or (ii) the date of payment
of all payments required to be made hereunder.
 
4

--------------------------------------------------------------------------------

